Citation Nr: 1507183	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  11-21 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder, including spinal stenosis.

2.  Entitlement to service connection for chronic bronchitis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to September 1992.

He appealed to the Board of Veterans' Appeals (Board) from September 2009 and September 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

In December 2014, the Veteran had a videoconference hearing before the undersigned Veterans Law Judge of the Board.  During the hearing he indicated he is withdrawing his claim for service connection for chronic bronchitis.  And, subsequently, in February 2015, he submitted a written statement confirming he is withdrawing his appeal of this claim.  The Board therefore is dismissing this claim.  See 38 C.F.R. § 20.204 (2014).  But as concerning his remaining claim for a cervical spine disorder, he also submitted additional evidence during the hearing and more recently in February 2015 - namely, supporting lay statements and private medical records regarding this alleged disability - and he waived his right to have the RO initially consider it as the Agency of Original Jurisdiction (AOJ), preferring instead to have the Board do so in the first instance.  38 C.F.R. §§ 20.800, 20.1304 (2014).  A transcript of the hearing has been associated with his claims file documenting everything that was said during his hearing, including the withdrawal of his other claim.

The Board nevertheless is remanding, rather than immediately deciding, the remaining claim for service connection for a cervical spine disorder because it must be further developed.


FINDING OF FACT

In a written statement received in February 2015, the Veteran withdrew his claim for chronic bronchitis.


CONCLUSION OF LAW

The criteria are met for withdrawal of the appeal of this claim for chronic bronchitis.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As already alluded to, the Veteran indicated during his December 2014 hearing that he is withdrawing his claim for service connection for chronic bronchitis.  In addition, he submitted a written statement in February 2015 withdrawing this claim.  According to 38 C.F.R. § 20.204(b), a withdrawal of an appeal must be in writing, must include the name of the Veteran, the applicable claim number, and a statement that the appeal is being withdrawn, and must be received by the Board prior to issuance of a decision regarding the claim being withdrawn.

The Veteran's statement is in writing, includes his name and claim number, and clearly expresses his intent to withdraw his appeal of this claim.  And since the Board had not yet issued a decision concerning this claim, the criteria are met for withdrawal of the appeal of this claim.  See id.  

When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed. Consequently, dismissal of the pending appeal with regards to this issue is the appropriate disposition.  See 38 U.S.C.A. § 7105(d).  Accordingly, no further action is warranted by the Board concerning this claim, and the appeal of this claim is dismissed.  Id.  


ORDER

The appeal concerning entitlement to service connection for chronic bronchitis is dismissed since withdrawn.


REMAND

Additional development is necessary to fully and fairly adjudicate the remaining claim for a cervical spine disorder.  The Board sincerely regrets the additional delay that inevitably will result from remanding this claim, rather than immediately deciding it, but this additional development is necessary to ensure there is a complete record upon which to decide this claim so the Veteran is afforded every possible consideration.

In support of the Veteran's claim for a cervical spine disorder, a fellow service member submitted a statement that was received in October 2010 stating that he had knowledge of the Veteran's neck injury during service.  He reported that the Veteran was in a motor vehicle accident (MVA) while a passenger in an armored personnel carrier (APC) when the vehicle was rear-ended by another APC.  He recalled that the Veteran was treated for the neck injury and given a neck brace.

Moreover, a May 2014 medical opinion letter from the Veteran's private physician, Dr. J.H., linked the Veteran's cervical spine disorder to his military service.  Dr. J.H. confirmed that the Veteran had been diagnosed with cervical disc disease and observed that he had dealt with many strenuous day-to-day duties in service that put much strain and force on his cervical spine causing this injury and present-day disability.  This supporting May 2014 medical nexus opinion, however, did not also consider the Veteran's 2006 MVA (so an additional one that has occurred since his service) or any resulting impact it may have had on his cervical spine.

The Veteran testified during his December 2014 hearing that his cervical spine disorder stems instead from the MVA during his service while he was stationed in Germany in 1982.  He testified that he initially sought treatment for it in service in 1982, but did not seek further treatment for it again until 1992, so 10 years later.  He explained that he had dealt with the pain until around 1992 when it got worse.  He said he eventually received a diagnosis of cervicalgia with radiculitis in 1996.  
He conceded being in another MVA in 2006, after his service, but he maintained that additional MVA merely aggravated his already existing cervical spine disorder, so is not the source or cause of this disability he is now claiming.  He eventually had surgery in December 2013 owing to the extent of his impairment.

His service treatment records (STRs) show he was treated twice in June 1982 for a neck injury and consequent muscle spasms.

Since there is the requisite showing he has a current cervical spine disorder, indication of a relevant injury during his service, also of treatment for the neck injury and muscle spasms he resultantly experienced, but uncertainty over whether his present-day disability is attributable to his MVA in service versus since, or instead a combination of both, a VA compensation examination and medical nexus opinion are needed to assist in deciding this claim.

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Schedule an appropriate VA compensation examination for a medical nexus opinion concerning the likelihood (very likely, as likely as not, or unlikely) that the disability currently affecting the Veteran's cervical spine (cervical disc disease with spinal stenosis) is a residual of the injury he sustained during his military service in June 1982 or, instead, is more likely the result of the additional injury he since sustained in the additional MVA after service, in 2006.

And to assist in making this critical determination of causation, have the designated examiner review the claims file, including a complete copy of this decision and remand, for the pertinent medical and other history.

All necessary diagnostic testing and evaluation should be performed.  The examiner must discuss the underlying rationale of the opinion, whether favorable or unfavorable to the claim, if necessary citing to specific evidence in the file supporting conclusions and considering the evidence that is both in favor of and against the claim.

If at all possible, the examiner is asked and encouraged to try and provide some definitive comment on this determinative issue of causation, rather than merely stating he or she cannot provide this opinion without resorting to mere speculation.  If, however, this is the examiner's only recourse (unable to provide this requested opinion without resorting to mere speculation), then he or she needs to discuss or explain why this requested opinion cannot be provided so that it is certain no additional comment is possible based on the available evidence or evidence that is obtainable.

*The Veteran is hereby advised that failure to report for this scheduled examination, without good cause, may have detrimental consequences on this pending claim as it would require considering this claim based on the existing evidence of record.  38 C.F.R. § 3.655.

2.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


